Opinion by
Oliver, P. J.
In accordance with stipulation of counsel certain ring watches the same as those the subject of Abstracts 37098 and 45223 were held dutiable at 45 percent ad valorem under paragraph 397. Watch bracelets the same as those the subject of Gershgorn v. United States (6 Cust. Ct. 72, C. D. 429), except that they are prepared for the setting of precious or semiprecious stones, were held dutiable at 40 cents each and 30 percent ad valorem under paragraph 367 and the trade agreement with Switzerland (T. D. 48093). Protest sustained in part.